DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “weight storage configured to store weight”, “key storage unit stores keys”, decryption unit is configured to decrypt”, “calculation unit executes”, “encryption module configured to encrypt”, “decryption module configured to read…decrypt”, “control module configured to fetch” and “operation module configured to execute”” (claims 1 and 5) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Corresponding structure for these limitations are recited in Figure 1 and Applicant specification pages 7-12 & 17-18. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by KANG et al. (US Pub No. 2018/0046897).
Regarding independent claim 1, KANG teaches a weight management method for neural network processing, comprising steps of: encrypting trained original weight data used for neural network processing to generate encrypted weight data (KANG, page 2, paragraph 0029 and page 4, paragraph 0087; encode weight); loading the generated encrypted weight data into a neural network processor (KANG, page 2, paragraph 0029; FPGA on-chip processor receives data [weight matrices data] from off-chip memory); and decrypting, by the neural network processor in response to an instruction to execute calculation, the received encrypted weight data and executing a related neural network operation based on the decrypted weight data (KANG, page 2, paragraph 0029 and page 4, paragraphs 0088-0089; decode weight and perform computations , vector accumulation and activation to obtain RNN activation sequence).
Regarding claim 2, KANG teaches the method further comprising: storing the decrypted weight data by the neural network processor (KANG, page 2, paragraph 0029 and page 4, paragraphs 0089-0090). 
Regarding claim 7, KANG teaches the method wherein the neural network operation comprises vector multiplication/addition, pooling and normalization calculation (KANG, Abstract and page 2, paragraphs 0029-0030).
Regarding independent claim 8, KANG teaches a neural network processor system, comprising an input data storage unit, a control unit, a weight storage unit, a calculation unit, a decryption unit, a key storage unit and a secure weight buffer (KANG, Figure 3); wherein the weight storage unit is configured to store weight data that has been trained and encrypted, and the weight storage unit has only one output which is connected to the decryption unit (KANG, page 2, paragraph 0029 and page 5, paragraph 0105; store weights); the key storage unit stores keys associated with the encrypted weight data, and the key storage unit has only one output which is connected to the decryption unit (KANG, page 2, paragraph 0029); the decryption unit is configured to decrypt, in response to an instruction from the control unit and by using a key acquired from the key storage unit, the encrypted weight data acquired from the weight storage unit to generate original weight data, and an output of the decryption unit is connected to the secure weight buffer (KANG, page 2, paragraph 0029 and page 4, paragraphs 0088-0090; decode weight); and the secure weight buffer is configured to store the weight data from the decryption 21unit (KANG, page 2, paragraph 0029 and page 4, paragraphs 0088-0090 and page 5, paragraph 0105); and wherein the calculation unit executes a related neural network operation in response to an instruction from the control unit and based on neural network data acquired from the input data storage unit and weight data acquired from the secure weight buffer (KANG, page 2, paragraph 0029 and page 5, paragraphs 0109-0111; decode weight and perform computations , vector accumulation and activation to obtain RNN activation sequence).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over KANG et al. (US Pub No. 2018/0046897) in view of Puerto et al. (US Pub No. 2011/0285504).
Regarding claim 3, KANG teaches each and every claim limitation of claim 1.
KANG does not explicitly teach the method wherein the original weight data is encrypted by an AES encryption algorithm. 
Puerto teaches wherein the original weight data is encrypted by an AES encryption algorithm (Puerto, page 2, paragraph 0038). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify KANG with the teaching of KANG to encrypt the weight data based in RSA or any other encryption algorithms to provide the advantage of protecting weight data from being exposed. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KANG et al. (US Pub No. 2018/0046897) in view of KIM et al. (US Pub No. 2014/0047253).
Regarding claim 6, KANG teaches each and every claim limitation of claim 2. 
KANG does not explicitly teach the method further comprising: determining whether the buffer is full, and if yes, stopping decryption. 
KIM teaches further comprising: determining whether the buffer is full, and if yes, stopping decryption (KIM, page 6, paragraph 0087; stop decoding operation when buffer is full). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify KANG with the teachings of KIM to stop decoding when a buffer is full to provide the advantage of preventing consuming a lot of processing power, thus improving the processing power (KIM, page 1, paragraph 0005).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over KANG et al. (US Pub No. 2018/0046897) in view of GUO et al. (US Pub No. 2019/0130274).
Regarding independent claim 9, KANG teaches a weight management method for neural network processing, comprising steps of: step S1: encrypting trained original weight data by an encryption algorithm to generate encrypted weight data, and transmitting the encrypted weight data and original keys matched with the encrypted weight data to step S2 (KANG, page 2, paragraph 0029 and page 4, paragraph 0087; encode weight; weight send to FPGA on-chip processor from off-chip memory); step S2: reading the original keys, decrypting the encrypted weight data according to a corresponding decryption algorithm to generate original weight data, and transmitting the original weight data to step S4 (KANG, page 2, paragraph 0029, page 4, paragraphs 0088-0089 and page 5, paragraph 0105; FPGA on-chip processor receives data [weight matrices data] from off-chip memory; decode weight); and step S4: receiving the original weight data, executing a neural network operation according to the instruction, and outputting a result of operation (KANG, page 2, paragraph 0029; decode weight and perform computations , vector accumulation and activation to obtain RNN activation sequence). 
KANG does not explicitly teach step S3: fetching an instruction to be executed, decoding the instruction to obtain a storage address, and obtaining input data from the storage address; and step S4: receiving the input data and the original weight data, executing a neural network operation according to the instruction, and outputting a result of operation. 
GUO teaches step S3: fetching an instruction to be executed, decoding the instruction to obtain a storage address, and obtaining input data from the storage address (GUO, page 3, paragraph 0033 and page 4, paragraph 0041 ang pages 7-8, paragraph 0081; control unit decodes instruction and sends instruction, input data and weight value to computation module) ; and step S4: receiving the input data and the original weight data, executing a neural network operation according to the instruction, and outputting a result of operation (GUO, page 3, paragraph 0033 and page 4, paragraph 0041 and pages 7-8, paragraphs 0081-0083; control unit decodes instruction and sends instruction, input data and weight value to computation module).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify KANG with the teachings of GUO to decode instruction to send neural network data to a computation module to provide the advantage of improving large consumption of computational resources and storage space with less complex hardware design and storage space (GUO, page 1, paragraphs 0005-0007). 
Regarding independent claim 10, KANG teaches weight management system for neural network processing, comprising: an encryption module configured to encrypt trained original weight data according to an encryption algorithm to generate encrypted weight data and transmit the encrypted weight data and original keys matched with the encrypted weight data to a decryption module (KANG, page 2, paragraph 0029 and page 4, paragraph 0087; encode weight; weight send to FPGA on-chip processor from off-chip memory); the decryption module configured to read the original keys, decrypt the encrypted weight data according to a decryption algorithm to generate original weight data and transmit the original weight data to an operation unit (KANG, page 2, paragraph 0029 and page 4, paragraphs 0088-0089 and page 5, paragraph 0105; FPGA on-chip processor receives data [weight matrices data] from off-chip memory; decode weight e); receive the original weight data, execute a neural network operation according to the instruction and output a result of operation (KANG, page 2, paragraph 0029; perform computations , vector accumulation and activation to obtain RNN activation sequence).
KANG does not explicitly teach a control module configured to fetch an instruction to be executed, decode the instruction to obtain a storage address, and obtain input data from the 22storage address; and an operation module configured to receive the input data and the original weight data, execute a neural network operation according to the instruction and output a result of operation. 
GUO teaches a control module configured to fetch an instruction to be executed, decode the instruction to obtain a storage address, and obtain input data from the 22storage address (GUO, page 3, paragraph 0033 and page 4, paragraph 0041 ang pages 7-8, paragraph 0081; control unit decodes instruction and sends instruction, input data and weight value to computation module); and an operation module configured to receive the input data and the original weight data, execute a neural network operation according to the instruction and output a result of operation (GUO, page 3, paragraph 0033 and page 4, paragraph 0041 and pages 7-8, paragraphs 0081-0083; control unit decodes instruction and sends instruction, input data and weight value to computation module).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify KANG with the teachings of GUO to decode instruction to send neural network data to a computation module to provide the advantage of improving large consumption of computational resources and storage space with less complex hardware design and storage space (GUO, page 1, paragraphs 0005-0007). 

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Statement for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art Puerto et al. (US Pub No. 2011/0285504) disclose encrypting the weight based on RSA algorithm or any other encryption algorithms (Puerto, page 2, paragraph 0038), however the prior art taken alone or in combination does not teach or suggest “wherein the encrypting the original weight data comprises: step S11: splicing, in a data recoding manner, the original weight data to be encrypted into a 128-bit data bit width or a user-specified weight bit width as weight plaintext, loading an initial key, and processing the initial key according to a key expansion algorithm to generate sub-keys for each round of encryption; step S12: performing ByteSub transformation, ShiftRow transformation and MixColumn transformation on the weight plaintext, and performing a bitwise XOR operation on the weight plaintext and the corresponding sub-key to complete a round of encryption; and step S13: cyclically performing the step S12 for a total of ten times, and using a result of encryption generated after ten rounds of encryption as the encrypted weight data” (claim 4), in combination with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAQUEAL D WADE-WRIGHT/Examiner, Art Unit 2437